Case 1:17-cv-00052-IMK-MJA Document 134-8 Filed 09/04/19 Page 1 of 2 PagelD #: 5216

: 1040

Department of the Treasury—Internal Revenue Service
U.S. Individual Income Tax Return
For the year Jan, 1-Dec. 31, 2014, or other tax year beginning

OMB No. 1545-0074

 

      

, 2014, ending

IRS Use Only—Do not write or staple in this space.

See separate instructions.

 

 

Your first name and initial Last name
Scott T Ballock
If a joint return, spouse's first name and initial Last name

 

Your social security number

= = security number

 

Home address (number and street). If you have a P.O. box, see Instructions.

51 Summit Overlook Drive

Apt. no.

 

A

Make sure the SSN(s) above
and on line 6c are correct.

 

Gity, town or past office, state, and ZIP code. If you have a foreign address, also cornplete spaces below (see instructions),

Morgantown WV 26508

 

Foreign country name

Foreign province/state/county Foreign postal code

 

 

 

Presidential Election Campaign

Check here if you, or your spouse if filing
jointly, want $3 to go to this fund. Checking
a box below will not change your tax or
re(und,

[_] You [_] Spouse

 

Filing Status

Check only one
box.

1

2 LJ Married filing jointly (even if only one had income)

3 LJ Married filing separately. Enter spouse’s SSN above
and full name here. »

6a

 
  
     

O Single

4 Head of household (with qualifying person). (See instructions.) If

child's name here. >

the qualifying person is a child but not your dependent, enter this

 

5 [ ] Qualifying widow(er) with dependent child

Yourself, If someone can claim you as a dependent, do not check box 6a .

      

   
    
       

    

     

 

    
    
 

   

Boxes checked

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exemptions on 6a and 6b il
: = ——— a 4H vi child d r 7 Nee coh —_
. ' ; id under age on 6c who:
(1) es we Last name Sore eenreantiee ne ere chid tax cre oa ee 4.
If more than four = orsoparation
Daughter {see instructions)
dependents, see Dependents on 6c
instructions and not entered above ___
check here > UO Add numbers on
d_ Total number of exemptions claimed : lines above > 3
Income 7 Wages, salaries, tips, etc. Attach Form(s) W-2 7 131,653.
8a Taxable interest. Attach Schedule B if required hoa a ome ow ol tah 8a
b Tax-exempt interest. Do not include on line 8a | 8b
re oe 9a Ordinary dividends. Attach Schedule B if required mo ow ew sow [9a
attach Forms b Qualified dividends . | 9b |
W-2G and 10 Taxable refunds, credits, or offsets of state and local income taxes 10 445.
1099-R if tax 11. Alimony received . 14
as witnnele: 12 Business income or (loss). Attach Schedule C. or C- EZ : ; 12
; 13 Capital gain or (loss). Attach Schedule D if required. If not required, check here | > Oo 13 -3,000.
If Se 14 Other gains or (losses). Attach Form 4797 . coe, OR ORO 14
eee instructions, 182 IRA distributions 15a b Taxable amount 15b
16a Pensions and annuities | 16a b Taxable amount 16b
17. Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E 17
18 Farm income or (loss). Attach Schedule F . 18
19 Unemployment compensation Cee ees 19
20a _ Social security benefits | 20a b Taxable amount 20b
21 Other income. List type and amount 21
22 Combine the amounts in the far right column for lines 7 through 21 : This is your total income > 20 129,098.
. 23 Educator expenses 7p -...:& 23
Adjusted 24 Certain business expenses of reservists, performing artists, and
Gross fee-basis government officials. Attach Form 2106 or 2106-EZ 24
Income 25 ~— Health savings account deduction. Attach Form 8889 . | 25
26 Moving expenses. AttachForm3903 . .. . . | 26
27 ~— Deductible part of self-employment tax. Attach Schedule S SE . | 27
28 = Self-employed SEP, SIMPLE, and qualified plans . . | 28
29 ~=—- Self-employed health insurance deduction . . . . | 29
30 = Penalty on early withdrawal of savings... 30
31a  Alimonypaid b Recipient's SSN > 31a 4,500.
32 'RAdeduction . 32
33 Student loan interest deduction . ~ oe ew es | 88
34 Tuition and fees. Attach Form 8917. . . . [34 EXHIBIT 8
35 Domestic production activities deduction. Attach Form 1 8903 35
36 = Addlines 23 through 35 . poral 4 36 4,500.
37 = Subtract line 36 from line 22. This is your adjusted'G) grossincome ..... » 37 124,598.

 

 

 

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions. BAA

REV 05/19/46 Intuil.cg.ofp sp

Form 1040 (2014)
Case 1:17-cv-00052-IMK-MJA Document 134-8 Filed 09/04/19 Page 2 of 2 PagelD #: 5217

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 1040 (2014) Page 2
38 Amount from line 37 (adjusted gross income) Pe ee 38 124,598.
Tax and 39a Check | [] You were born before January 2, 1950, J Blind. | Total boxes
Credits if: (_] Spouse was born before January 2, 1950, [] Blind. } checked » 39a
b_ If your spouse itemizes on a separate return or you were a dual-status alien, check here> 39b[_]
Standard _40 = Itemized deductions (from Schedule A) or your standard deduction (see left margin) .. 40 20,149.
Peduction 41 Subtract line 40 fromline38 =... Lo. 41 104,449.
¢ People who | 42 Exemptions. If line 38 is $152,525 or less, multiply $3.95 950 by the Fier on tine ed. Otherwise, seeinstructions | 42 11,850.
cheek any 43. Taxable income. Subtract line 42 from line 41. If line 42 is more than line 41, enter -0- 43 92,599.
a see ot 44 Tax (see instructions). Check if any from: a [[] Form(s) 8814 b [] Form 4972 ¢ L) 44 17,556.
clamedasa | 45 Alternative minimum tax (see instructions). Attach Form 6251 45
dep endent, 46 Excess advance premium tax credit repayment. Attach Form 8962 . . . . . . 46
instructions. | 47  Addlines 44,45, and46. . Les iy ype A 47 17556 .
Sediear 48 Foreign tax credit. Attach Form 1116 i required . Loe 48
eae 49 = Credit for child and dependent care expenses. Attach Form 2444 49
; , 50 Education credits from Form 8863, line 19 . . . 50
fomiyen = 51 Retirement savings contributions credit. Attach Form 8880 51
Qualifyin 52 ~~ Child tax credit. Attach Schedule 8812, ifrequired. . . 52
eee 53 Residential energy credits. Attach Form 5695... 53 30.
Head of 54 Other credits from Form: a L] 3800 b [] 8801 c LJ 54
peo 55 —_— Add lines 48 through 54. These are your totalcredits . . . » See & SB i 55 30.
Lo 56 ~— Subtract line 55 from line 47. If line 55 is more than line 47, enter -0- Soe oe eee UD | CBG 17,526.
57 ~~ Self-employment tax. Attach Schedule SE «ww we eee 57
Other 58 Unreported social security and Medicare tax from Form: a [_] 4137 b[]s9i9 .. 58
Taxes 59 ~— Additional tax on IRAs, other qualified retirement plans, etc. Attach Form 5329 if required . . 59
60a Household employment taxes fromScheduleH . . . . . _ . ams sss 60a
b_ First-time homebuyer credit repayment. Attach Form 5405 if required - | Am. ss 60b
61 Health care: individual responsibility (see instructions)  Full-year coverage ne 61
62 Taxesfrom: a [_]Form8959 b [_]Form8960 c [_] Instructions; enter code(s) 62
63 Add lines 56 through 62. This is yourtotaltax . . . . . . ) ew ee | 17,526.
Payments 64 — Federal income tax withheld from Forms W-2 and 1099 . . | 64 26,578.
65 2014 estimated tax payments and amount applied from 2013 return | 65
a hl 4 66a Earnedincomecredit(EIC) . . .... . . . . | 66a
een b Nontaxable combat pay election | 66b |
Schedule EIC.| 67 — Additional child tax credit. Attach Schedule 8812 . . . . . | 67
68 American opportunity credit from Form 8863, line8 . . . | 68
69 Net premium tax credit. Attach Form 8962. . . . . . | 69
70 Amount paid with request for extension to file . . . . . | 70
71 Excess social security and tier 1 RRTA tax withheld . . . . | 71
72 Credit for federal tax on fuels. Attach Form 4136. ww. sd}
73 Credits from Form: a [[] 2439 b [] Reserved c [7] Reserved d L_] 73
74 Add lines 64, 65, 66a, and 67 through 73. These are yourtotalpayments . . . . . » | 74 26,578.
Refund 75 If line 74 is more than line 63, subtract line 63 from line 74. This is the amount you overpaid 75 9,052.
76a Amount of line 75 you want refunded to you. If Form 8888 is attached, check here . P> L] | 76a 9,052.
Direct deposit? *" Routing number ao LEE a > cType: be] Checking CL) Savings
eae > d Accountnumber | ff! § : Ea | | | | | [|
‘ 77 Amount of line 75 you want applied to your 2015 estimated tax > | 77 |
Amount 78 Amount you owe. Subtract line 74 from line 63. For details on how to pey, see instructions » | 76
You Owe 79 ~~ Estimated tax penalty (see instructions) . 2 . 2. . | 79 |
Third Party Do you want to allow another person to discuss this return with the IRS (see instructions)? [_] Yes. Complete below. [X] No
Designee _Desange ae oT
Sign Under penalties of perjury, | declare that | have examined this return and accompanying schedules and statements, and to the best of my knowledge and belief,
they are true, correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
Here Your signature Date Your occupation Daytime phone number
calli ah » FBI Special Agent (734) 604-9596
Keep a copy for Spouse's signature. If a joint return, both must sign. Date Spouse's occupation If tha IRS sent you an Identity Protection
your records. PIN, enter it
here (see inst.)
Paid Print/Type preparer’s name Preparer's signature Date Check Oo if PTIN
Preparer self-employed
Use Only Firm’sname > Self-Prepared Firm's EIN >
Firm's address > Phone no.

 

 

www.irs.gov/form1040 REV OSHS Iniogepsp Form 1040 (2014)
